DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 8/10/2022 has been entered. Claims 1, 8, 11, 18 are amended. Claims are newly added. Claims 1-18 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6, 8, 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valeriano (US 2007/0188342), and further in view of Gunjima (US 2014/0033752) and Oliveras (US 2006/0097871).
Regarding claims 1, 8, 13, 18, Valeriano discloses a position specifying device and method comprising: 
a storage to store device installation position information indicating a plurality of positions for a plurality of devices, store a plurality of reading locations at each of which at least one individual information item identifying one of the plurality of the devices is read from an identification tag storing the individual information item, each of the reading locations being where radio waves are emitted toward the identification tag affixed to corresponding one of the plurality of the devices (data structure 38, Para. 29); and 
processing circuitry to ascertain, by use of the device installation position information and the individual information items read at the plurality of the reading locations, which one of the plurality of the devices each carrying the individual information item is in which one of the plurality of the positions, and associate the one of the plurality of the positions with the individual information item identified (via locating system 10, Para. 29-34).
Valeriano fails to disclose the plurality of devices are installed on a plurality of vehicles of a train.
Gunjima teaches devices can be installed on a train (Para. 3).
From the teachings of Gunjima, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Valeriano to include the plurality of devices are installed on a plurality of vehicles of a train in order to record the location of devices installed on a train, thereby allow easier finding of each of the devices later on when maintenance is required.
The combination of Valeriano and Gunjima fail to disclose wherein each of the plurality of reading locations is stored prior to the position specifying device performing a reading at one or more of the plurality of reading locations and prior to the processing circuitry performing the ascertaining and the associating.
Oliveras teaches an inventory system including initially manually entering item location information in a storage system to provide location of items and then updating the location of items based on where the items are most recently read (Para. 20-29 and 85, 93).
From the teachings of Oliveras, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Valeriano and Gunjima to include wherein each of the plurality of reading locations is stored prior to the position specifying device performing a reading at one or more of the plurality of reading locations and prior to the processing circuitry performing the ascertaining and the associating in order to provide initial information on the location of items to the system before any reading is performed.
Regarding claim 6, Valeriano, Oliveras and Gunjima discloses identification tags each of which is affixed to corresponding one of the devices installed under floors of the plurality of the vehicles of the train (see Para. 3 of Gunjima), each of the identification tags storing an individual information item identifying one of the plurality of the devices (unique identifier, see Valeriano, Para. 27).

Claim(s) 2-4, 9-11, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valeriano, in view of Gunjima and Oliveras, and further in view of Steinke (US 2006/0267733).
Regarding claims 2, 9, 14-17, Valeriano, Oliveras and Gunjima discloses the claimed invention, wherein Valeriano discloses wherein the processing circuitry uses one or more individual information items read at a first reading location among the plurality of the reading locations and one or more individual information items read at a second reading location that immediately precedes the first reading location among the plurality of the reading locations, and when there is an individual information item that is read at the second reading location but not at the first reading location, the processing circuitry associates, with the individual information item, one of the plurality of the installation positions that is closer to a second reading location than the first reading location and is farthest from the first reading location among some of the plurality of the installation positions that are included in the device installation position information and are not yet each associated with an individual information item (Para. 29, 47).
Valeriano, Oliveras and Gunjima fails to specifically disclose the processing circuitry read with varied radio wave strengths.
Steinke teaches a RFID reader with varying read strength (In some environments, the power of the RFID reader's interrogating signal must be increased, Para. 6).
From the teachings of Steinke, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Valeriano, Oliveras and Gunjima to include the processing circuitry read with varied radio wave strengths in order to ensure all the tags are read at the reading locations.
Regarding claims 3, 10, Valeriano, Oliveras and Gunjima discloses the processing circuitry indicates one of the plurality of the reading locations to a user on a basis of the device installation position information (via LCD display, see Valeriano, Para. 27); and the position specifying device further comprises a radio frequency identification reader to read, from one or more identification tags, one or more individual information items each stored in each of the identification tags of the corresponding one of the plurality of the devices (via RFID reader 20 to read unique identifier, see Valeriano, Para. 27).
The combination of Valeriano, Oliveras and Gunjima fail to disclose the processing circuitry controls the radio wave strength in the radio wave emission toward the identification tag at the one of the reading locations.
Steinke teaches a RFID reader with varying read strength (In some environments, the power of the RFID reader's interrogating signal must be increased, Para. 6).
From the teachings of Steinke, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Valeriano, Oliveras and Gunjima to include the processing circuitry controls the radio wave strength in the radio wave emission toward the identification tag at the one of the reading locations in order to ensure all the tags are read at the reading locations.
Regarding claims 4, 11 Valeriano, Gunjima, Oliveras and Steinke discloses wherein when the radio frequency identification reader performs reading for one or more individual information items of one or more of the plurality of the devices with the varied radio wave strengths at a given reading location among the plurality of the reading locations (see rejection of claim 3), the processing circuitry instructs a user to move to a next reading location among the plurality of the reading locations on the basis of the device installation position information (via distance displayed to guide user movement, see Valeriano, Para. 16).
Claim(s) 5, 7, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valeriano, in view of Gunjima, Oliveras, and further in view of Sullivan (US 2010/0194533).
Regarding claims 5, 12, Valeriano, Oliveras and Gunjima fails to disclose wherein the processing circuitry further obtains, from any of the plurality of the devices, a device state information item indicating an operating state of corresponding one of the plurality of the devices.
Sullivan teaches an identification tag can obtain device state information item indicating an operating state of a device (the sensor or sensors 11 could be attached to the exterior of the tie 120 or could be embedded within the tie 120 to sense conditions of the tie. The method of attachment should not be viewed as a limitation herein as different sensors 11 may be better adaptable to certain positioning. Preferably, the sensor or sensors 11 would work in conjunction with the transponder 10 by sending data to the transponder 10 or by being read simultaneously with the transponder 10, Para. 42).
From the teachings of Sullivan, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Valeriano and Gunjima to include wherein the processing circuitry further obtains, from any of the plurality of the devices, a device state information item indicating an operating state of corresponding one of the plurality of the device in order to allow replacement or repair of any damaged devices.
Regarding claim 7, Valeriano, Oliveras and Gunjima discloses identification tags each of which is affixed to corresponding one of the devices installed under floors of the plurality of the vehicles of the train (see Para. 3 of Gunjima), each of the identification tags storing an individual information item identifying one of the plurality of the devices (unique identifier, see Valeriano, Para. 27).
But fail to disclose a transmitting device to transmit, to the position specifying device, the device state information item indicating an operating state of one of the devices, the transmitting device being installed in each of the plurality of the devices.
Sullivan teaches an identification tag can obtain device state information item indicating an operating state of a device and a transmitting device to transmit to the identification tag (the sensor or sensors 11 could be attached to the exterior of the tie 120 or could be embedded within the tie 120 to sense conditions of the tie. The method of attachment should not be viewed as a limitation herein as different sensors 11 may be better adaptable to certain positioning. Preferably, the sensor or sensors 11 would work in conjunction with the transponder 10 by sending data to the transponder 10 or by being read simultaneously with the transponder 10, Para. 42).
From the teachings of Sullivan, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Valeriano, Oliveras and Gunjima to include a transmitting device to transmit, to the position specifying device, the device state information item indicating an operating state of one of the devices, the transmitting device being installed in each of the plurality of the devices in order to allow replacement or repair of any damaged devices.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG HANG JIANG/Primary Examiner, Art Unit 2689